CORRECTED NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 15-26, 28 and 29 are currently pending. Claims 1-14 and 27 have been cancelled. 
Allowable Subject Matter
Claims 15-26, 28 and 29 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to claim 15,
The prior art of record fails to expressly teach:
A passenger information system for a public transport vehicle comprising one or more public compartment accessible by users of the transport vehicle and comprising a restricted compartment accessible by an operator of the transport vehicle to which users of the transport vehicle are not allowed access;
said passenger information system comprising:
one or more passenger information terminal for communicating information to the users when located in the one or more public compartment; and
when the operator is located in the restricted compartment and to register the exchanged electronic identification with the passenger information system as a registered electronic identification; and
an interfacing system, said interfacing system comprising:
one or more inputting means for inputting information into the passenger information system; and
a second electronic identification device configured to receive an electronic identification for accessing the inputting means; and
wherein the passenger information system is further arranged to authorize the inputting of information via said inputting means when the electronic identification received by the second electronic identification device from the user matches the registered electronic identification.
The system is deemed distinct for the following reasons:
The system is for use in a public transport vehicle comprising public and restricted compartment(s), wherein the public compartment is accessible by users and wherein a passenger information terminal for communicating information to the users is located in the one or more public compartment. The is further configured such that authorization to input data into a passenger information system via an interfacing system (comprising a second electronic identification device and inputting means), is granted on the basis of a match being found between the first electronic identification, which is entered into the first electronic identification device within the restricted compartment of the public transport vehicle and then stored in a data store, and second electronic identification which is entered into the interfacing system.

With regard to claim 25,
The prior art of record fails to expressly teach:
A computer-implemented method for protecting access to a passenger information system installed in a public transport vehicle comprising the following steps:
exchanging by a first electronic identification device a first electronic identification with an operator when the operator is located in a restricted compartment of the public transport vehicle; and
registering the exchanged first electronic identification in a data store for storing registered electronic identifications; and
receiving by a second electronic identification device a second electronic identification for accessing an inputting means for inputting information into the passenger information system; 
and wherein the second electronic identification device and the inputting means are part of an interfacing system; 
authorizing inputting information into the passenger information system via the inputting means when the second electronic identification received by the second electronic identification device matches one of the registered electronic identifications in the data store.
The method is deemed distinct for the following reasons:
The authorization to input data into a passenger information system via an interfacing system (comprising a second electronic identification device and inputting means), is granted on the basis of a match being found between the first electronic 

Regarding claim 29,
Claim 29 is newly added and includes the features of previously presented claim 1 and the features of claim 23, previously indicated as allowable if incorporated into the independent claim. 
The prior art of record fails to teach a passenger information system for a public transport vehicle comprising one or more public compartment accessible by users of the transport vehicle and comprising a restricted compartment accessible by an operator of the transport vehicle to which users of the transport vehicle are not allowed access;
said passenger information system comprising:
one or more passenger information terminal for communicating information to the users when located in the one or more public compartment; and
	a first electronic identification device configured to exchange an electronic identification with the operator when located in the restricted compartment and to register the electronic identification with the passenger information system as a registered electronic identification; and
an interfacing system comprising one or more inputting means for inputting information into the passenger information system; and
comprising a second electronic identification device configured to receive an electronic identification from a user of the interfacing system;
and to de-authorize the inputting of information via said inputting means after the inputting of information.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LUCKMANN (U.S. Pub. 2020/0370778) teaches in [0039] an operator which logs into a central control unit via an interface and is subject to suitable identification; [0049] teaches a control unit which may be in a restricted are.  Luckmann fails to teach that the system is for use in a public transport vehicle; the system includes a passenger information terminal for communicating information to users when said users are in a public compartment; and prior to granting authorization to input data, a match is performed between identification information which has been entered into a first electronic identification device (in the restricted compartment) and an second electronic identification device.
METZGER (US Pub. 2006/0085308) teaches in [0040] a system wherein a flight attendant swipes an employee IF card through a device reader for authentication to activate a device; [0051] teaches a portal which restricts access to various users; and [0088] teaches use within bus, train and ship environments. Metzger fails to teach that prior to granting authorization to input data, a match is performed between identification information which has been entered into a first electronic .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497.  The examiner can normally be reached on M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DIONNE PENDLETON/Primary Examiner, Art Unit 2689